Case 2:20-cr-00034-TSK-MJA Document 84 Filed 08/05/21 Page 1 of 5 PageID #: 211



                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


 UNITED STATES OF AMERICA,

                       Plaintiff,

       v.                                         Crim. Action No.: 2:20-CR-34
                                                                (Judge Kleeh)

 JOSHUA ALLEN HINKLE,

                       Defendant.

    ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
      CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 78],
       ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

       On       July   19,   2021,     the    Defendant,      Joshua     Allen   Hinkle

 (“Hinkle”), appeared before United States Magistrate Judge Michael

 J. Aloi and moved for permission to enter a plea of GUILTY to Count

 One of the Indictment, charging him with Conspiracy to Distribute

 at Least Forty Grams of Fentanyl, in violation of Title 21, United

 States Code, Sections 846 and 841(b)(1)(B)(vi). Hinkle stated that

 he understood that the magistrate judge is not a United States

 District       Judge,   and      Hinkle     consented   to    pleading     before   the

 magistrate judge.           This Court referred Hinkle’s plea of guilty to

 the   magistrate        judge     for     the   purpose      of   administering     the

 allocution, pursuant to Federal Rule of Criminal Procedure 11,

 making     a    finding     as   to   whether    the    plea      was   knowingly   and

 voluntarily entered, and recommending to this Court whether the

 plea should be accepted.
Case 2:20-cr-00034-TSK-MJA Document 84 Filed 08/05/21 Page 2 of 5 PageID #: 212



 USA v. HINKLE                                                    2:20-CR-34
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 78],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

       Based upon Hinkle’s statements during the plea hearing, and

 the Government’s proffer establishing that an independent factual

 basis for the plea existed, the magistrate judge found that Hinkle

 was competent to enter a plea, that the plea was freely and

 voluntarily given, that Hinkle was aware of the nature of the

 charges against him and the consequences of his plea, and that a

 factual basis existed for the tendered plea.         The magistrate judge

 issued a Report and Recommendation Concerning Plea of Guilty in

 Felony Case (“R&R”) [Dkt. No. 78] finding a factual basis for the

 plea and recommending that this Court accept Hinkle’s plea of

 guilty to Count One of the Indictment.

       The magistrate judge released Defendant on the terms of the

 Order Setting Conditions of Release. [Dkt. No. 42].

       The magistrate judge also directed the parties to file any

 written objections to the R&R within fourteen (14) days after

 service of the R&R.        He further advised that failure to file

 objections would result in a waiver of the right to appeal from a

 judgment of this Court based on the R&R.          Neither Hinkle nor the

 Government filed objections to the R&R.

       Accordingly, this Court ADOPTS the magistrate judge’s R&R

 [Dkt. No. 78], provisionally ACCEPTS Hinkle’s guilty plea, and

                                       2
Case 2:20-cr-00034-TSK-MJA Document 84 Filed 08/05/21 Page 3 of 5 PageID #: 213



 USA v. HINKLE                                                      2:20-CR-34
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 78],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

 ADJUDGES him GUILTY of the crime charged in Count One of the

 Indictment.

       Pursuant to Fed. R. Crim. P. 11(c)(3) and U.S.S.G. § 6B1.1(c),

 the Court DEFERS acceptance of the proposed plea agreement until

 it has received and reviewed the presentence investigation report

 prepared in this matter.

       Pursuant to U.S.S.G. § 6A1 et seq., the Court ORDERS the

 following:

       1.    The   Probation    Officer    shall   undertake   a   presentence

 investigation of Hinkle, and prepare a presentence investigation

 report for the Court;

       2.    The   Government    and   Hinkle   shall   each   provide   their

 narrative descriptions of the offense to the Probation Officer by

 August 13, 2021;

       3.     The presentence investigation report shall be disclosed

 to Hinkle, his counsel, and the Government on or before October

 12, 2021; however, the Probation Officer shall not disclose any

 sentencing recommendations made pursuant to Fed. R. Crim. P.

 32(e)(3);

       4.     Counsel may file written objections to the presentence

 investigation report on or before October 26, 2021;

                                       3
Case 2:20-cr-00034-TSK-MJA Document 84 Filed 08/05/21 Page 4 of 5 PageID #: 214



 USA v. HINKLE                                                    2:20-CR-34
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 78],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

       5.     The Office of Probation shall submit the presentence

 investigation report with addendum to the Court on or before

 November 9, 2021; and

       6.     Counsel may file any written sentencing memorandum or

 statements      and   motions   for   departure    from   the   Sentencing

 Guidelines, including the factual basis for the same, on or before

 November 15, 2021.

       The Court further ORDERS that prior to sentencing, counsel

 for Defendant review with him the revised Standard Probation and

 Supervised Release Conditions adopted by this Court on November

 29, 2016, pursuant to the standing order entered by Chief Judge

 Groh, In Re: Revised Standard Probation and Supervised Release

 Conditions, 3:16-MC-56.

       The Court will conduct the Sentencing Hearing for Hinkle on

 December 2, 2021, at 2:00 p.m., at the Elkins, West Virginia point

 of holding court. If counsel anticipates having multiple witnesses

 or an otherwise lengthy sentencing hearing, please notify the

 Judge’s chamber staff so that an adequate amount of time can be

 scheduled.

       It is so ORDERED.




                                       4
Case 2:20-cr-00034-TSK-MJA Document 84 Filed 08/05/21 Page 5 of 5 PageID #: 215



 USA v. HINKLE                                                    2:20-CR-34
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 78],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

       The Clerk is directed to transmit copies of this Order to

 counsel of record and all appropriate agencies.

       DATED: August 5, 2021


                                    /s/ Thomas S. Kleeh
                                    THOMAS S. KLEEH
                                    UNITED STATES DISTRICT JUDGE




                                       5
